Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of the semiconductor package including: a second via connected to a portion of the wiring structure, exposed from the first surface, wherein the semiconductor chip includes a protective insulating film and having an opening exposing a region of the connection pad, and a redistribution capping layer connected to the region of the connection pad and extending onto the protective insulating film, the first via is connected to an extending portion of the redistribution capping layer on the protective insulating film, and the protective insulating film is spaced apart from the frame.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-15 and 22 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 16, the prior art of record fails to disclose the combination of all the limitations recited in the claim 16 of the semiconductor package including: a second via connected to a wiring pattern located on the first surface, among the plurality of wiring patterns; a plurality of passive components disposed on the second surface of the frame, and connected to the plurality of wiring patterns; a second encapsulant disposed on the second surface of the frame to seal the plurality of passive components, wherein the semiconductor chip includes a protective insulating film having an opening exposing a region of the connection pad, and a redistribution capping layer connected to the region of the connection pad and extending onto the protective insulating film, the first via is connected to an extending portion of the redistribution capping layer on the protective insulating film, the protective insulating film is spaced apart from the frame.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 17-21 are dependent upon independent claim 16, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894         
/CALEB E HENRY/Primary Examiner, Art Unit 2894